DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2021 has been entered.

Status of the Claims
Amendment filed 18 January 2021 is acknowledged.  Claim 19 has been cancelled.  Claims 1, 8, 15, and 18 have been amended.  Claim 21 has been added.  Claims 1-18, 20, and 21 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the substrate surface.”  There is insufficient antecedent basis for this term in the claim.  Further, it is unclear as to which substrate surface the claim refers (e.g. side surface, top surface, etc.).  As best understood by Examiner, the claimed substrate surface is intended to be the top surface.
Claims 2-7 are rejected for merely containing the flaws of the parent claim.

Response to Arguments
Applicant’s amendments to claims 1, 8, and 15 are sufficient to overcome the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of claims 1-17, 19, and 20 made in the final rejection filed 18 September 2020.  Please see reasons for the indication of allowable subject matter below.  The 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of claims 1-17, 19, and 20 have been withdrawn.

Allowable Subject Matter
Claims 1-7
Claims 8-18, 20, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach the substrate processing method of claim 1 in the combination of limitations as claimed, noting the newly presented limitation of the claim, “exposing the metal film to a chalcogen precursor to form a metal chalcogenide pillar which has sidewalls above the top surface that are substantially coplanar with the sidewalls of the at least one feature.”
The prior art of record fails to teach the substrate processing method of claim 8 in the combination of limitations as claimed, noting the newly presented limitation of the claim, “exposing the metal film to a reactant to expand the material volume of the metal film and form a pillar which grows straight up from the at least one feature.”
The prior art of record fails to teach the substrate processing method of claim 15 in the combination of limitations as claimed, noting the newly presented limitation of the claim, “the metal chalcogenide pillar growing straight up from the at least one feature.”
Carter (US Patent Application Publication 2013/0260527, hereinafter Carter ‘527) teaches (FIGs. 3A-3F) a metal chalcogenide pillar (8) grown from a feature (16) of a substrate (4 and 12) ([0019, 0030]) as set forth in the final rejection filed 18 September 2020.  However, this chalcogenide pillar (8) of Carter ‘527 has neither sidewalls above the top surface that are substantially coplanar with the sidewalls of the at least one feature (16), nor is grown straight up from the at least one feature as claimed.  This is because the chalcogenide pillar (8) of Carter ‘527 flares out above the feature (16).  Sarnet et al. (US Patent Application Publication 2018/0127873) and Ruiz et al. (US 
Aoyama (US Patent Application Publication 2005/0167846) teaches (FIGs. 1 and 3) metal pillars (3 and 5) grown straight up from a feature (2a) ([0038]).  However, these metal pillars are aluminum pillars and not chalcogenide pillars formed using a precursor.
Tang et al. (US Patent Application Publication 2016/0372365) teaches (FIG. 4) a method for forming metal chalcogenide thin films (3) ([0167]).  However, these chalcogenide thin films suffer from the same deficiencies as described above with respect to Carter ‘527.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893